DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1 – 34 were pending in the instant application.
With preliminary amendment filed on September 28, 2021, Applicant have:
Amended claims 1, 4, 6, 7, 9, 12, 14, 15, 17, 20, 22, 23, 25, 28, 30, and 31.
Cancelled claims 3, 5, 8, 11, 13, 16, 19, 21, 24, 27, 29, and 32 – 34.
Claims 1, 2, 4, 6, 7, 9, 10, 12, 14, 15, 17, 18, 20, 22, 23, 25, 26, 28, 30, and 31 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22, 25, 26, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2022/0149909).
Regarding claim 1, Liu et al teach a method performed by a wireless device (see figure 21) for multibeam precoder based channel state information, CSI, feedback reporting (see figure 20), wherein a CSI report comprises a first part, CSI Part 1 (see figure 9A, 9B, 10A paragraph 0042 “CSI part 1”), and a second part, CSI Part 2 (see paragraph 0042 “CSI part 2”), the method comprising: generating the CSI report (see figure 20), wherein the CSI Part 1 comprises an indication of a number of non-zero coefficients (see figure 9A, 9B, 10A paragraph 0042 “CSI part 1”), and a payload size of the indication of the number of non-zero coefficients is dependent on a rank restriction of the wireless device (see paragraph 0244 “Part 1 has the fixed payload size and contains the RI, CQI (Channel Quality Indicator) and the indication of the quantity of the non-zero wideband amplitude coefficient for each data transmission layer” and paragraph 0248 “supports the Rank 2 and Rank 2 codebooks”); and transmitting the CSI report to a network node, wherein one or more of a payload of the CSI Part 2 and a payload size of the CSI Part 2 is based on the number of non-zero coefficients indicated in the CSI Part 1 (see figure 20).
Regarding claim 2, which inherits the limitations of claim 1, Liu et al further teach  wherein the indication of the number of non-zero coefficients comprises an indicator of a number of non-zero coefficients for each layer and the number of non-zero coefficients for each layer is indicated with a layer-wise separate indicator in CSI Part 1 (see figure 9A and 9B).
Regarding claim 4, which inherits the limitations of claim 1, Liu et al further teach wherein the payload size of the indication of the number of non-zero coefficients is constant irrespective of a rank selection by the wireless device (see paragraph 0244 “ Part 1 has the fixed payload size”).
Regarding claim 6, which inherits the limitations of claim 1, Liu et al further teach wherein the CSI Part 1 includes an explicit rank indication indicating the rank (see figure 9A).
Regarding claim 9, Liu et la teach a method performed by a network node for receiving multibeam precoder based channel state information, CSI, feedback (see figure 20), wherein a CSI report comprises a first part, CSI Part 1(see figure 9A, 9B, 10A paragraph 0042 “CSI part 1”), and a second part, CSI Part 2 (see paragraph 0042 “CSI part 2”), the method comprising: receiving from a wireless device the CSI Part 1 (see figure 20), wherein the CSI Part 1 comprises an indication of a number of non-zero coefficients (see figure 9A, 9B, 10A paragraph 0042 “CSI part 1”), and a payload size of the indication of the number of non-zero coefficients is dependent on a rank restriction of the wireless device (see paragraph 0244 “Part 1 has the fixed payload size and contains the RI, CQI (Channel Quality Indicator) and the indication of the quantity of the non-zero wideband amplitude coefficient for each data transmission layer” and paragraph 0248 “supports the Rank 2 and Rank 2 codebooks”); and determining, based on the indication of the number of non-zero coefficients, one or more of a CSI payload of the CSI Part 2 and a CSI payload size for the CSI Part 2 (see 0049 “determining, by the network side device, precoding matrix of the terminal after decoding the CSI according to the codebook indication information in the CSI”).
Regarding claim 10, which inherits the limitations of claim 9, Liu et al further teach wherein the indication of the number of non-zero coefficients comprises an indicator of a number of non-zero coefficients for each layer and the number of non-zero coefficients for each layer is indicated with a layer-wise separate indicator in the CSI Part 1(see figure 9A and 9B).
Regarding claim 12, which inherits the limitations of claim 9, Liu et al further teach wherein the payload size of the indication of the number of non-zero coefficients is constant irrespective of a rank selection by the wireless device (see paragraph 0244 “ Part 1 has the fixed payload size”).
Regarding claim 14, which inherits the limitations of claim 9, Liu et al further teach wherein the CSI Part 1 includes an explicit rank indication indicating the rank (see figure 9A).
Regarding claim 17, the claimed wireless device including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 18, which inherits the limitations of claim 17, the claimed wireless device including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 20, which inherits the limitations of claim 17, the claimed wireless device including the features corresponds to subject matter mentioned above in the rejection of claim 4 is applicable hereto.
Regarding claim 22, which inherits the limitations of claim 17, the claimed wireless device including the features corresponds to subject matter mentioned above in the rejection of claim 6 is applicable hereto.
Regarding claim 25, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 9 is applicable hereto.
Regarding claim 26, which inherits the limitations of claim 25, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 28, which inherits the limitations of claim 25, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 12 is applicable hereto.
Regarding claim 30, which inherits the limitations of claim 25, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 14 is applicable hereto.

Allowable Subject Matter
Claims 7, 15, 23, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633